1                                                                 The Honorable Richard A. Jones
2
3
4
5
6
                          UNITED STATES DISTRICT COURT FOR THE
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
9      UNITED STATES OF AMERICA,
                                                         NO. CR19-035RAJ
10                             Plaintiff,
11                                                       ORDER GRANTING MOTION
                                                         TO SEAL UNITED STATES’
12                        v.
                                                         SUPPLEMENTAL WITNESS LIST
13
       RHETT IRONS aka “Lucky,” “Luck,”
14
15                             Defendant.
16
17
            Having considered the United States’ Motion to Seal in the above-captioned case
18
     and the reasons set forth therein, and finding good cause,
19
            It is hereby ORDERED that the United States’ Motion to Seal (Dkt. #156) is
20
     GRANTED. The United States’ Supplemental Exhibit List shall be sealed and remain
21
     sealed until further order of the Court.
22
            DATED this 2nd day of December, 2019.
23
24
25
                                                      A
                                                      The Honorable Richard A. Jones
26                                                    United States District Judge
27
28
      ORDER TO SEAL - 1                                                      UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
